Citation Nr: 1132219	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for right inguinal hernia.

3.  Entitlement to service connection for left inguinal hernia.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION


The Veteran served on active duty from August 1945 to March 1947 and February 1949 to November 1952.  Subsequently he had various period of active duty for training (ACDUTRA), including from July 12 to July 26, 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 2011 the Veteran wrote to VA cancelling his request for a hearing before a Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for dermatitis and for left hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran developed a right inguinal hernia during ACDUTRA which required surgical repair.


CONCLUSION OF LAW

The criteria for service connection for a right inguinal hernia have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 
The Veteran seeks service connection for residuals of a right hernia.  The Veteran's service treatment records reveal that the on July 21, 1975, the Veteran was seen complaining of a painless bulge in the right groin.  Reported onset was July 16, 1975, while lifting.  

The Veteran's service records confirm that he was on ACDUTRA from July 12 to July 26, 1975.

The Veteran's Report of Medical Histories and his service physical examination reports dated subsequent to July 1975 verify that the Veteran underwent a right hernia repair in 1975.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this case the Board finds that the evidence verifies that the Veteran developed a right inguinal hernia while on ACDUTRA and that he underwent surgical repair of the right hernia.  Although the record does not contain any post-service medical records, the Board accepts that a surgical repair of a hernia will have residuals of some sort.  Consequently, the Board finds that the Veteran developed a right inguinal hernia disability during ACDUTRA and that service connection for a right inguinal hernia is warranted.


ORDER

Service connection for a right inguinal hernia is granted.


REMAND

Veteran has reported treatment at a Milwaukee, Wisconsin, VA medical facility (Woods) for right and left hernia.  In a June 2007 statement the Veteran stated that he was seen at the same VA facility in the 1980s for dermatitis.  The Board notes that the RO only attempted to obtain the Veteran's VA medical records dated in 1975.  The Veteran's left hernia and dermatitis claims must be remanded in order that the Veteran's VA medical records subsequent to 1975 may be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the Veteran's VA medical records from the Milwaukee, Wisconsin, VA Medical Center dated from July 1975 to May 2007.  

2.  Request the Veteran's VA medical records from the Tucson, Arizona, VA Medical Center dated from July 1975 to present.

3.  After any additional indicated development has been accomplished, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


